 

Case 7:18-cv-10706-LMS Document 84 Filed 07/20/20 Page 1of 3

399 KNOLLWOOD ROAD, SUITE 220
WHITE PLAINS, NEW YORK 10603

Tel: 914.997.0555
Fax: 914.997.0550

35 Worth Street

LAW FIRM New York, NY 10013

Tel: 646.398.3909

 

July 20, 2020

Via ECF

Magistrate Judge Lisa Margaret Smith
United States District Court

Southern District of New York

300 Quarropas Street

White Plains, New York 10601

Re: Rutherford, et al. v. City of Mount Vernon, et al.
18-CV-10706 (LMS)

Dear Magistrate Judge Smith,

As the Court is aware, the undersigned and The Quinn Law Firm PLLC represent
the City of Mount Vernon and the individually named Defendants in the above-
referenced matter.

On Thursday, July 16, 2020, the Court issued a Scheduling Order for a telephonic
status conference for Tuesday, July 28, 2020, at 2:15 PM. In light of the Scheduling
Order, Defendants write to update the Court as to the status of our attempts to contact and
locate Plaintiffs. Mr. Gallman recently provided our office with his new address, listed
infra; however, Mr. Rutherford’s whereabouts are currently unknown to Defendants.

1. Plaintiff Reginald Gallman:

On June 18, 2020, Defendants sent Mr. Gallman a letter by certified mail to
confirm his address as Defendants had recently learned from the State of New York
Department of Corrections database that Mr. Gallman had been transferred to Fishkill for
a potential parole hearing. (Docket Entry No. 82).!

Defendants requested that Mr. Gallman send a letter detailing his current address,
the status or date of his parole hearing, and whether or not he would be transferred back
to Watertown Correctional Facility or released on parole supervision.

 

' Defendants sent copies of the letter to Mr. Gallman at both Watertown Correctional Facility and Fishkill
Correctional Facility.

www.quinnlawny.com
Case 7:18-cv-10706-LMS Document 84 Filed 07/20/20 Page 2 of 3

On July 2, 2020, Mr. Gallman contacted our office by telephone and provided his
new address:

Reginald Gallman
215 Wells Street, Apt. 2
Peekskill, New York 10556

2. Plaintiff Rayvon Rutherford:

 

On or about March 4, 2020, Plaintiff Rayvon Rutherford was released from
Altona Correctional Facility to the supervision of the Dutchess County Probation
Department. On March 23, 2020, Plaintiff Rutherford informed the Court that he had
violated the conditions of his parole and was being held in Dutchess County Jail (Docket
Entry No. 79). On April 29, 2020, Plaintiff Rutherford informed the Court of his change
of address to 26 Hammersley Avenue, c/o Isom, Poughkeepsie, NY, US 12601 (Docket
Entry No. 80).

On June 18, 2020, Defendants sent Plaintiff Rutherford a letter by certified mail
to confirm his address and requested that he contact our office so that we could schedule
and conduct his deposition. (Docket Entry No. 81). The certified mailing was returned to
sender on June 25, 2020 with the designation “Attempted Unknown”. (See attached
Exhibit A).

On June 26, 2020, the undersigned spoke with Parole Officer Cifone of the
Poughkeepsie office for the Dutchess County Probation Department, and informed him
that Mr. Rutherford is a plaintiff in the instant litigation and that our office was having
difficulty locating him and communicating with him. PO Cifone informed the
undersigned that he would contact Mr. Rutherford and tell Mr. Rutherford to contact our
office. To date, and to our knowledge, Mr. Rutherford has not contacted our office or
made an attempt to contact our office and we have not been in communication with him.

If Defendants receive any communications from Mr. Rutherford then we will
notify the Court immediately.

I thank the Court for its time and attention to this matter and should the Court
have any questions or concerns then please do not hesitate to contact our office.

Respectfully submitted,

 

SJB:jg
ce:

Case 7:18-cv-10706-LMS Document 84 Filed 07/20/20 Page 3 of 3

Rayvon Rutherford, via Certified Mail
26 Hammersley Avenue, c/o Isom,
Poughkeepsie, NY 12601

Reginald Gallman, via Certified Mail
Pro Se Plaintiff

215 Wells Street, Apt. 2

Peekskill, New York 10556
